Name: Decision of the EEA Joint Committee No 27/98 of 27 March 1998 amending Annex XIV (Competition) to the EEA Agreement and amending Protocol 21 to the EEA Agreement, on the implementation of competition rules applicable to undertakings
 Type: Decision
 Subject Matter: business organisation;  competition;  European construction
 Date Published: 1998-11-19

 Avis juridique important|21998D1119(06)Decision of the EEA Joint Committee No 27/98 of 27 March 1998 amending Annex XIV (Competition) to the EEA Agreement and amending Protocol 21 to the EEA Agreement, on the implementation of competition rules applicable to undertakings Official Journal L 310 , 19/11/1998 P. 0009 - 0011DECISION OF THE EEA JOINT COMMITTEE No 27/98 of 27 March 1998 amending Annex XIV (Competition) to the EEA Agreement and amending Protocol 21 to the EEA Agreement, on the implementation of competition rules applicable to undertakingsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as 'the Agreement`, and in particular Article 98 thereof,Whereas Annex XIV to the Agreement was amended by Decision of the EEA Joint Committee No 107/97 of 2 February 1998 (1);Whereas Council Regulation (EC) No 1310/97 of 30 June 1997 amending Regulation (EEC) No 4064/89 on the control of concentrations between undertakings (2) is to be incorporated into the Agreement;Whereas the list contained in Article 3(1) of Protocol 21 to the Agreement reflects the general state of Community law in this field;Whereas Protocol 21 to the Agreement was amended by Decision of the EEA Joint Committee No 13/97 of 14 March 1997 (3);Whereas Council Regulation (EC) No 1310/97 should be included in the list contained in Article 3(1) of Protocol 21 to the Agreement,HAS DECIDED AS FOLLOWS:Article 1 Point 1 (Council Regulation (EEC) No 4064/89) of Annex XIV shall be amended as follows:1. The following indent shall be added:', as amended by:- 397 R 1310: Council Regulation (EC) No 1310/97 of 30 June 1997 (OJ L 180, 9.7.1997, p. 1).`2. The adaptation texts to the provisions of Articles 1 to 5 of the Regulation shall be replaced by:(a) in Article 1(1), the phrase 'or the corresponding provisions in Protocol 21 to the EEA Agreement,` shall be inserted after the words 'Without prejudice to Article 22`;furthermore, the term 'Community dimension` shall be replaced by 'Community or EFTA dimension`;(b) in Article 1(2), the term 'Community dimension` shall be replaced by 'Community or EFTA dimension respectively`;furthermore, the term 'Community-wide turnover` shall be replaced by 'Community-wide or EFTA-wide turnover`;in the last subparagraph, the term 'Member State` shall be replaced by 'EC Member State or EFTA State`;(c) in Article 1(3), the term 'Community dimension` shall be replaced by 'Community or EFTA dimension respectively`;furthermore, the term 'Community-wide turnover` shall be replaced by 'Community-wide or EFTA-wide turnover`;in Article 1(3)(b) and (c) and the last subparagraph of Article 1(3), the term 'Member State` shall be replaced by 'EC Member State or EFTA State`;(d) Articles 1 (4) and (5) shall not apply;(e) in Article 2(1), first subparagraph, the term 'common market` shall be replaced by 'functioning of the EEA Agreement`;(f) in Article 2(2), at the end, the term 'common market` shall be replaced by 'functioning of the EEA Agreement`;(g) in Article 2(3), at the end, the term 'common market` shall be replaced by 'functioning of the EEA Agreement`;(h) in Article 2(4), first subparagraph, the term 'common market` shall be replaced by 'functioning of the EEA Agreement`;(i) in Article 3(5)(b), the term 'Member State` shall be replaced by 'an EC Member State or EFTA State`;(j) in Article 4(1), the term 'Community dimension` shall be replaced by 'Community or EFTA dimension`;furthermore, in the first sentence, the phrase 'in accordance with Article 57 of the EEA Agreement` shall be inserted after the words '. . . shall be notified to the Commission`;(k) in Article 5(1), the last subparagraph shall be replaced by the following:'Turnover, in the Community or in an EC Member State, shall comprise products sold and services provided to undertakings or consumers, in the Community or in that EC Member State as the case may be. The same shall apply as regards turnover in the territory of the EFTA States as a whole or in an EFTA State.`;(l) in Article 5(3)(a), the last subparagraph, shall be replaced by the following:'The turnover of a credit or financial institution in the Community or in an EC Member State shall comprise the income items, as defined above, which are received by the branch or division of that institution established in the Community or the EC Member State in question as the case may be. The same shall apply as regards turnover of a credit or financial institution in the territory of the EFTA States as a whole or in an EFTA State.`;(m) in Article 5(3)(b), the last phrase '. . ., gross premiums received from Community residents and from residents of one Member State respectively shall be taken into account` shall be replaced by the following:'. . ., gross premiums received from Community residents and from residents of one EC Member State respectively shall be taken into account. The same shall apply as regards gross premiums received from residents in the territory of the EFTA States as a whole and from residents in one EFTA State, respectively.`Article 2 In Article 3(1), of Protocol 21 to the Agreement the following shall be added to point 1:', as amended by:- 397 R 1310: Council Regulation (EC) No 1310/97 of 30 June 1997 (OJ L 180, 9.7.1997, p. 1).`Article 3 The texts of Regulation (EC) No 1310/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4 This Decision shall enter into force on 1 April 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 27 March 1998.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 193, 9.7.1998, p. 71.(2) OJ L 180, 9.7.1997, p. 1.(3) OJ L 182, 10.7.1997, p. 44.